NOTE: This order is nonprecedential.

  Wniteb ~tate~ WILlJAMS v. AGRICULTURE                                    2

with the Board before that date. That date passed and
the decision became final. Williams subsequently submit-
ted to the Board a petition for review on April 27, 2011.
The Board's final decision also informed Williams that
any petition for review seeking review by this court would
be due within 60 days after the Board's decision became
final. On May 3, 2011, or nearly one year after the
Board's decision became final, this court received Wil-
liams' petition for review.

    Our review of a Board decision or order is governed by
5    U.S.C.    §    7703(b)(1),    which provides        that
"[n]otwithstanding any other provision of law, any peti-
tion for review must be filed within 60 days after the date
the petitioner received notice of the final order or decision
of the board." This filing period is "statutory, mandatory,
[and] jurisdictional." Monzo v. Dep't of Transportation,
735 F.2d 1335, 1336 (Fed. Cir. 1984); see als9 Bowles v.
Russell, 551 U.S. 205 (2007) (the timely filing of a notice
of appeal in a civil case is a jurisdictional requirement
that cannot be waived).

    Because Williams' petition was not timely received by
this court, it must be dismissed.
    Accordingly,
    IT Is ORDERED THAT:
    (1) Williams' motion for reconsideration is denied.
His petition for review is dismissed as untimely filed.

    (2) Each side shall bear its own costs.

    (3) Any other pending motions are moot.
3                           WILLIAMS v. AGRICULTURE

                            FOR THE COURT


      JUL 142011             /s/ Jan Horbaly
        Date                Jan Horbaly
                            Clerk
cc: Johnny B. Williams
    Lauren S. Moore, Esq.
s20
                                        . FILED
                                   !I.S. COURT OF APPEALS FOR
                                       THE FEOERAL CIRCUIT

                                        JUL 14 2011

                                          JAN HOR8A1.Y
                                             ClERK